Matter of John S. (Milica S.) (2016 NY Slip Op 02532)





Matter of John S. (Milica S.)


2016 NY Slip Op 02532


Decided on March 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2016

Tom, J.P., Sweeny, Manzanet-Daniels, Gische, Gesmer, JJ.


678

[*1]In re John S., A Child Under Eighteen Years of Age, etc., Milica S., also known as Millica S., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Dora M. Lassinger, East Rockaway, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Victoria Scalzo of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Michelle R. Duprey of counsel), attorney for the child.

Order, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about February 19, 2015, which, after a fact-finding hearing, found that respondent mother neglected the subject child, unanimously affirmed, without costs.
Petitioner agency satisfied its burden of proving, by a preponderance of the evidence, that respondent neglected the child (see Family Court Act §§ 1012[f][i][B]; 1046[b][i]). There are no grounds for disturbing the court's credibility determinations (see Matter of Fernando S., 63 AD3d 610 [1st Dept 2009]). Respondent placed the child in imminent danger after she became intoxicated on the night of December 15, 2013, assaulted the child's father in the child's presence, and assaulted the child (see Matter of Raima W., 59 AD3d 633 [2d Dept 2009]). Her participation in and completion of 12 weeks of intensive outpatient treatment after the instant neglect petition was filed against her, while positive, does not warrant a diffrent disposition on the issue of neglect (see Matter of Elijah J. [Yvonda M.], 105 AD3d 449, 450 [1st Dept 2013]; Family Court Act § 1046[a][iii]).
Respondent failed to preserve her argument that the petition should have been dismissed pursuant to Family Court Act § 1051(c), and we decline to consider it (see Matter of Cherish C. [Shanikwa C.], 102 AD3d 597 [1st Dept 2013]). Were we to consider it, we would reject it.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2016
CLERK